Judgment, Supreme *135Court, New York County (William Wetzel, J.), rendered June 26, 1996, convicting defendant, after a jury trial, of robbery in the second degree and, upon his plea of guilty, of two counts of aggravated unlicensed operation of a motor vehicle in the first degree and one count of operation of a motor vehicle while under the influence of alcohol or drugs, and sentencing him to a term of 5 to 15 years concurrent with concurrent terms of 1 to 3 years and fines totaling $5,500, unanimously affirmed.
Defendant’s suppression motion was properly denied. The report of a citizen informant moments after the robbery, giving the perpetrator’s direction of flight, coupled with another citizen informant’s pointing to defendant as the man running and the officers’ immediate observation of defendant, who was the only person running in close proximity in the given direction, provided the arresting officers with, at least, reasonable suspicion to believe defendant had, moments earlier, committed the robbery (People v Jones, 238 AD2d 153, lv denied 90 NY2d 906), notwithstanding the absence of any physical description of the assailant (People v Dickerson, 238 AD2d 147, lv denied 90 NY2d 857). The ensuing gunpoint stop, frisk, forcible detention and brief transportation of defendant to the crime scene, where the citizen informant identified him as the robber, was justified (see, People v Hammonds, 215 AD2d 166, lv denied 86 NY2d 795; People v Thomas, 247 AD2d 284).
We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.